SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to FORM 10-QSB [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-14477 SPORTSNUTS, INC. (Name of Small Business Issuer in Its Charter) Delaware 87-0561426 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10757 South, River Front Parkway, Suite 125 South Jordan, Utah 84095 (Address of Principal Executive Offices) (Zip Code) (801) 816-2510 (Issuer’s Telephone Number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of September 30, 2007, the Company had outstanding 121,674,854 shares of common stock, par value $0.002 per share. Transitional Small Business Disclosure Format (check one) [ ] Yes [x] No AMENDMENT NO. 1 EXPLANATION This amendment to the Company’s Form 10-QSB for the quarter ended September 30, 2006 amends the certifications pursuant to Sections 906 and 302 of the Sarbanes-Oxley Act of 2002.No changes have been made to the financial statements of SportsNuts, Inc., herein. 2 PART I FINANCIAL INFORMATION The Condensed Consolidated Financial Statements of the Company are prepared as of September 30, 2007. ITEM 1. FINANCIAL STATEMENTS REQUIRED BY FORM 10-QSB CONTENTS Balance Sheet 4 4 Statements of Operations 5 5 Statements of Cash Flows6 6 Notes to the Financial Statements 7 7 3 SPORTSNUTS, INC. AND SUBSIDIARIES Consolidated Balance Sheet (Unaudited) ASSETS September 30, 2007 CURRENT ASSETS Cash and cash equivalents $ 5,092 Accounts receivable, net 41,316 Advances due from related party 16,738 Prepaid expenses 7,413 Total Current Assets 70,559 PROPERTY AND EQUIPMENT - NET 354 TOTAL ASSETS $ 70,913 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 28,830 Due to related parties 165,723 Accrued expenses 1,859,616 Line of credit payable 31,342 Notes payable 55,850 Notes payable - related parties 720,797 Total Current Liabilities 2,862,158 STOCKHOLDERS' DEFICIT Common stock, $0.002 par value; 200,000,000 shares authorized, 121,674,854 shares issued and outstanding 243,350 Additional paid-in capital 20,764,999 Stock subscriptions receivable (161,750 ) Accumulated deficit (23,637,844 ) Total Stockholders' Deficit (2,791,245 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 70,913 4 SPORTSNUTS, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, For the None Months Ended September 30, NET SALES $ 9,040 $ 44,600 $ 55,618 $ 272,463 COST OF SALES 2,866 29,245 29,773 226,054 GROSS MARGIN 6,174 15,355 25,845 46,409 OPERATING EXPENSES Salaries and consulting 33,982 38,450 103,539 132,322 Professional fees 750 3,945 12,220 22,154 Selling, general and administrative 1,861 12,117 15,592 89,241 Gain on settlement of debt - (20,032 ) (8,108 ) (20,032 ) Total Operating Expenses 36,593 34,480 123,243 223,685 LOSS FROM OPERATIONS (30,419 ) (19,125 ) (97,398 ) (177,276 ) OTHER INCOME (EXPENSES) Interest expense (31,034 ) (49,585 ) (93,537 ) (177,947 ) Interest income 5 1,455 138 4,284 Other income 330 1,030 997 22,712 Total Other Income (Expenses) (30,669 ) (47,100 ) (92,402 ) (90,951 ) LOSS BEFORE INCOME TAXES (61,118 ) (66,225 ) (189,800 ) (268,227 ) INCOME TAX EXPENSE - NET LOSS $ (61,118 ) $ (66,225 ) $ (189,800 ) $ (268,227 ) BASIC AND DILUTED: Net loss per common share $ 0.00 $ 0.00 $ 0.00 $ 0.00 Weighted average shares outstanding 121,674,854 121,674,854 121,674,854 121,674,854 5 SPORTSNUTS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (189,800 ) $ (268,227 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 784 10,093 Gain on settlement of debt (8,108 ) (20,032 ) Changes in operating assets and liabilities: Accounts receivable (3,359 ) 23,252 Advances due from related party (9,789 ) 16,313 Other current assets (2,386 ) (1,721 ) Accounts payable and accrued expenses 181,072 190,281 Due to related parties 5,600 5,543 Net Cash Used by Operating Activities (25,986 ) (44,498 ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Change in line of credit payable 12,629 (13,399 ) Proceeds from notes payable - related parties 5,115 3,000 Net Cash Provided (Used) by Financing Activities $ 17,744 $ (10,399 ) NET DECREASE IN CASH AND CASH EQUIVALENTS $ (8,242 ) $ (54,897 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 13,334 66,703 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 5,092 $ 11,806 SUPPLEMENTAL CASH FLOW INFORMATION Cash Payments For: Interest $ 4,574 $ 5,386 Income taxes $ - $ - 6 SPORTSNUTS, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements September 30, 2007 NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim consolidated financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim consolidated financial statements be read in conjunction with the Company’s audited financial statements and notes thereto included in its Form 10KSB filed on March 30, 2007.Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007. NOTE 2 - GOING CONCERN CONSIDERATIONS The accompanying consolidated financial statements have been prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business.As reported in its Annual Report on Form 10-KSB for the year ended December 31, 2006, the Company has an accumulated deficit of approximately $23,448,000 from inception of the Company through December 31, 2006.The Company’s stockholders’ deficit at September 30, 2007 was $2,791,245 and had working capital deficit, continued losses, and negative cash flows from operations.These factors combined, raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans to address and alleviate these concerns are as follows: The Company’s management continues to develop a strategy of exploring all options available to it so that it can develop successful operations and have sufficient funds, therefore, as to be able to operate over the next twelve months.The Company is attempting to improve these conditions by way of financial assistance through issuances of additional equity and by generating revenues through sales of products and services.No assurance can be given that funds will be available, or, if available, that it will be on terms deemed satisfactory to management. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually attain profitable operations.The accompanying condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of these uncertainties. NOTE 3 - SPIN OFF OF SUBSIDIARY Effective March 1, 2007, the Company spun-off its wholly owned subsidiary, Secure Netwerks, by distributing its shares on a pro rata basis to its shareholders.Following the spin-off, Secure Netwerks became an independent company. 7 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion of the financial condition and results of operations of SportsNuts, Inc. (hereafter, “SportsNuts” or the “Company”) should be read in conjunction with the Unaudited Financial Statements and related Notes thereto included herein.This discussion may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including, without limitation, statements regarding the Company’s expectations, beliefs, intentions, or future strategies that are signified by the words "expects," "anticipates," "intends," "believes," or similar language.Actual results could differ materially from those projected in the forward looking statements.Prospective investors should carefully consider the information set forth above under the caption "Risk Factors" in addition to the other information set forth herein.The Company cautions investors that its business and financial performance is subject to substantial risks and uncertainties. Overview SportsNuts is a sports management and marketing company, with a focus on community-based amateur athletics.The Company helps organize and manage various small sports events, providing online registration, event sponsorship, and event coordination. The Company seeks to make events more profitable and efficient by promoting such events through various media channels, attracting corporate sponsorships, and providing technology tools to decrease administrative and personnel costs. Beginning in February, 2004, the Company began selling computer hardware through Secure Netwerks, Inc., the Company’s wholly-owned subsidiary (“Secure Netwerks”).In an effort to focus exclusively on the sports industry, the Company spun off Secure Netwerks to its shareholders on March 1, 2007.Following the spin-off of Secure Netwerks, due to the limited activity within SportsNuts, the Company became a “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934. The Company’s principal sources of revenues are (i) online services targeted to sports organizations and members, and (ii) offline promotional, management, and sponsorship services provided in connection with community-based sports events.The ability to generate revenues during the year 2007 and beyond depends substantially upon the Company’s resources available in order to market to and engage organizations and their members to receive these products and services.Such efforts require significant systems development, marketing and personnel costs, which, in turn, requires substantial funding.If the Company is unable to obtain such funding, its ability to generate revenues will be significantly impaired. Expenses which comprise cost of goods sold are principally comprised of offline costs associated with the management and promotion of sporting events which the company has an active role.Also included in cost of goods sold are commissions paid for information technology consulting contracts and personnel and materials costs to administer these services, as well as potential fee sharing expenses to organizations involved in sports event management, fundraising, and online registration and administration. General and administrative expenses have been comprised of administrative wages and benefits; occupancy and office expenses; outside legal, accounting and other professional fees; travel and other miscellaneous office and administrative expenses.Selling and marketing expenses include selling/marketing wages and benefits; advertising and promotional expenses; travel and other miscellaneous related expenses.R&D expenses consist mainly development expenses related to creating new technology applications. Because the company has incurred losses, income tax expenses are immaterial.No tax benefits have been booked related to operating loss carryforwards, given the uncertainty of the Company being able to utilize such loss carryforwards in future years.The Company anticipates incurring additional losses during the coming year. 8 Results of Operations Following is management’s discussion of the relevant items affecting results of operations for the periods ended September 30, 2007 and 2006. Revenues.The Company generated net revenues of $9,040 during the three months ended September 30, 2007, a 80% decrease compared to $44,600 in net revenues during the third quarter of 2006.For the nine months ended September 30, 2007, net revenues were $55,618, an 80% decrease compared to $272,463 in net revenues during the first nine months of 2006.The decrease is mainly the result of the spin-off of Secure Netwerks which was effective March 1, 2007.During the nine months ended September 30, 2007, Secure Networks contributed $42,543 in net revenues compared to $220,429 during the first nine months of 2006.Because of the spin-off of Secure Netwerks, the Company’s sole source of revenues will be related to sports events and services rendered pursuant thereto such as event administration and the sales of the Company’s online services.The Company anticipates that future overall consolidated revenues will likely be substantially lower than in prior periods. Cost of Sales.Cost of sales for the three months ended September 30, 2007 were $2,866, a 90% decrease compared to $29,245 during the third quarter of 2006.For the nine months ended September 30, 2007, cost of sales were $29,773, an 87% decrease compared to $226,054 during the first nine months of 2006.This decrease correlates to the decrease in revenues and is also attributed to the spin-off of Secure Netwerks.The cost of sales for Secure Netwerks was $24,967 for the nine months ended September 30, 2007 compared to $195,799 during the first nine months of 2006.In the future, costs of sales will consist of online registration services, sales commissions paid in connection with sports events and other event administration costs. Salaries and Consulting Expenses.Salaries and consulting expenses for the three months ended September 30, 2007 were $33,982, a 12% decrease from $38,450 during the third quarter of 2006.For the nine months ended September 30, 2007, salaries and consulting expenses were $103,539, a 22% decrease compared to $132,322 during the first nine months of 2006.Management continues to make a concerted effort to decrease certain costs associated with personnel salaries and benefits and contract labor.Payroll expense accounted for approximately $94,000 of salaries and consulting expenses during the first nine months of 2007, as compared to $116,087 during the same period in 2006.The Company anticipates salaries and consulting expenses to decrease in the future due to the spin-off of Secure Netwerks. Professional Fees.Professional fees for the three months ended September 30, 2007 were $750, an 81% decrease from $3,945 during the third quarter of 2006.For the nine months ended September 30, 2007, professional fees were $12,220, a 45% decrease compared to $22,154 during the first nine months of 2006.This decrease was primarily attributable to the completion of the spin-off of Secure Netwerks in the first quarter of 2007.The Company anticipates that professional fees will decrease as the Company goes into “shell” status. Selling, General and Administrative Expenses.Selling, general and administrative expenses for the three months ended September 30, 2007 were $1,861, an 85% decrease from $12,117 during the third quarter of 2006.For the nine months ended September 30, 2007, selling, general and administrative expenses were $15,592, an 83% decrease compared to $89,241 during the first nine months of 2006.The spin-off of Secure Netwerks caused a decrease of $26,535 when comparing the first nine months of 2007 to 2006.One of the largest expense categories in general and administrative expenses is rent and utilities expense which went from $22,540 during the first nine months of 2006 to $4,225 in 2007.The Company anticipates that rent expense will continue to decrease due to the move into a new office and the sharing of the rent and overhead expenses with other entities.Where appropriate, the Company capitalizes certain systems development costs in accordance with generally accepted accounting principles. Gain on Settlement of Debt.The Company had a gain on the settlement of debt in the amount of $8,108 for the nine months ended September 30, 2007 compared to $20,032 during the first nine months of 2006.This gain was generated from the write off of certain old debts of the Company. Other Income (Expense).The Company had net other expenses of $92,402 for the nine months ended September 30, 2007 compared to net other expenses of $90,951 during the first nine months of 9 2006.Other expenses incurred were comprised primarily of interest expenses related to balances on Company credit cards and short term loans. Liquidity and Capital Resources As of September 30, 2007, the Company’s primary source of liquidity consisted of $5,092 in cash and cash equivalents.The Company holds most of its cash reserves in local sweep accounts withlocal financial institutions.Since inception, the Company has financed its operations through a combination of short and long-term loans, and through the private placement of its Common Stock. The Company has sustained significant net losses which have resulted in an accumulated deficit at September 30, 2007 of $2,791,245 and is currently experiencing a substantial shortfall in operating capital which raises doubt about the Company’s ability to continue as a going concern.The Company anticipates a net loss for the year ended December 31, 2007 and with the expected cash requirements for the coming months, without additional cash inflows from an increase in revenues combined with continued cost-cutting or a receipt of cash from capital investment, there is substantial doubt as to the Company’s ability to continue operations. There is presently no agreement in place with any source of financing for the Company and there can be no assurance that the Company will be able to raise any additional funds, or that such funds will be available on acceptable terms.Funds raised through future equity financing will likely be substantially dilutive to current shareholders.Lack of additional funds will materially affect the Company and its business, and may cause the Company to cease operations.Consequently, shareholders could incur a loss of their entire investment in the Company. FORWARD LOOKING STATEMENTS AND RISK FACTORS Forward Looking Statements When used in this report, the words, “believes,” “plans,” “expects,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Such statements are subject to certain risks and uncertainties, including those discussed below, that could cause actual results to differ materially from those projected.These forward-looking statements speak only as of the date hereof.All of these forward-looking statements are based on estimates and assumptions made by management of the Company, which although believed to be reasonable, are inherently uncertain and difficult to predict.There can be no assurance that the benefits anticipated in these forward-looking statements will be achieved. The Company undertakes no obligation to update any forward-looking statements, but investors are advised to consult any further disclosures by the Company on this subject in its subsequent filings pursuant to the Securities Exchange Act of 1934.Furthermore, as permitted by the Private Securities Litigation Reform Act of 1995, the Company provides these cautionary statements identifying risk factors, listed below, that could cause the Company’s actual results to differ materially from expected and historical results.It is not possible to foresee or identify all such factors.Consequently, this list should not be considered an exhaustive statement of all potential risks, uncertainties and inaccurate assumptions. RISK FACTORS Operating Risks Defaults in Senior Securities.Effective February 1, 2000, the Company sold and issued a promissory note secured by virtually all tangible and intangible assets of the Company (“Note”) in exchange for $450,000 in cash proceeds.As of May 1, 2000, the Company is in default with respect to 10 the Note.Although the Note holder continues to be supportive of the Company and its management, if the holder of the Note determines to foreclose upon the Note, the Company would likely be forced to sell all of its tangible and intangible assets to satisfy the obligation represented by the Note and would, therefore, likely cease operations entirely.The Note and Security Agreement executed in connection therewith have been filed as an exhibit to the Company’s 1999 annual report on Form 10-KSB filed with the Securities and Exchange Commission on March 30, 2000. Dependence on Key Personnel.The Company’s success depends, in large part, upon the talents and skills of its management and key personnel.John D. Thomas, the Chief Executive Officer of the Company, will not be able to devote his full time and attention to the activities of the Company and will be unable to do so until the Company is able to pay him a full salary on a regular basis.In addition, to the extent that any of the Company’s key personnel are unable or refuse to continue their association with the Company, a suitable replacement would have to be found.There is no assurance that the Company would be able to find suitable replacements for its existing management personnel or technical personnel or that such replacements could be obtained for an amount affordable to the Company. Company Not Currently Profitable.The Company was organized on July 12, 1996.Since the date of its inception, the Company has incurred substantial losses and has not yet generated a profit.To achieve any significant measure of profitability, the Company must create substantial activity through its Web Site to generate revenues, and there is no assurance that the Company will do so in the future or that such revenue generation will ultimately lead to the Company becoming profitable. Risk of Computer System Failure.The success of the Company is substantially dependent upon its ability to deliver high quality, uninterrupted access to its technology applications, which requires that the Company protect its computer hardware and software systems and the data and information stored in connection therewith.The Company’s systems are vulnerable to damage by fire, natural disaster, power loss, telecommunications failures, unauthorized intrusion, and other catastrophic events.Any substantial interruption in the Company’s systems would have a material adverse effect on the Company’s business, operating results, and financial condition.In addition, the Company’s systems may be vulnerable to computer viruses, physical or electronic break-ins, sabotage, or other problems caused by third parties which could lead to interruptions, delays, loss of data, or cessation in service to persons desiring to access the Company’s Internet properties.The occurrence of any of these risks could have a material adverse effect upon the Company’s business, results of operations, and financial condition. No Proprietary Protection for Technology.The Company’s online registration system, statistical information system, and the league management system are not protected by any copyright or patent, and the Company does not anticipate filing an application with the United States Patent and Trademark Office (“USPTO”) or the United States Copyright Office for protection of these systems.Although the Company believes that copyright and patent protection for these systems is either cost prohibitive or unnecessary, it may be wrong.If the Company is wrong, it could face unexpected expenses pursuing, defending, or otherwise becoming involved in a copyright or patent dispute, any of which could have a material adverse effect upon the Company’s business, results of operations, and financial condition. Uncertain Protection of Trade Names and Related Intangible Assets. The Company has registered the Internet domain names, “www.sportsnuts.com,” and “www.sportsnuts.net.”Given the lack of resources available to the Company during 2004, the Company has not pursued trademark applications of its name and brand.Consequently, other companies with names, marks, or slogans similar to SportsNuts could seek to require that the Company obtain a license from them or require the Company to change its name, either of which could entail substantial costs.Additionally, if the Company were requried to change its name, it could lose all goodwill associated with the “SportsNuts” mark.In addition, future products and services offered by the Company may need to be marketed under different names if the mark “SportsNuts” causes confusion with another trade name being used by another company.The Company could also incur substantial costs to defend any legal action taken against the 11 Company pursuant to a trademark or service mark dispute.If any legal action against the Company, its asserted trademarks, or service marks should be found to infringe upon intellectual property rights of a third party, the Company could be enjoined from further infringement and could be required to pay damages.In the event a third party were to sustain a valid claim against the Company, and in the event a required license were not available on commercially reasonable terms, the Company’s financial operations and results of operations could be materially adversely affected.Litigation, which could result in substantial cost to and diversion of resources of the Company, may also be necessary to enforce intellectual property rights of the Company or to defend the Company against claimed infringements of the rights of others. Investment Risks Substantial Dilution from Conversion of Liabilities.The Company is currently seeking to convert most, if not all, of its liabilities into equity of the Company.The amount of these liabilities is far in excess of the present market capitalization of the Company’s Common Stock as traded on the Electronic Bulletin Board.Consequently, if the Company were to convert even a small portion of these liabilities into Common Stock, such conversion would result in substantial dilution to existing shareholders. Likely
